Citation Nr: 1105284	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for panic attacks.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for atrial fibrillation.

8.  Entitlement to service connection for an undescended right 
testicle.  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims 
were remanded by the Board for further development in June 2008.

The Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally.  Consequently, the claims for 
major depression and PTSD have been recharacterized as they 
appear on the cover page of the instant decision.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Below, the Board reopens the claim of entitlement to service 
connection for hypertension.  The Board then addresses the merits 
of the claims of entitlement to service connection for 
hypertension, an acquired psychiatric disorder, hepatitis C, and 
an undescended right testicle and whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for panic attacks in the Remand section below, 
and REMANDS those claims to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for headaches was 
denied by an August 1991 rating decision.  The Veteran failed to 
initiate an appeal.

2.  The evidence received since the August 1991 rating decision 
is new and is so significant that it must be considered in order 
to fairly decide the merits of the claim of service connection 
for headaches.

3.  The Veteran's claim of service connection for hypertension 
was denied by an August 1991 rating decision.  The Veteran failed 
to initiate an appeal.

4.  The evidence received since the August 1991 rating decision 
is new and is so significant that it must be considered in order 
to fairly decide the merits of the claim of service connection 
for hypertension.

5.  The Veteran has headaches that are attributable to military 
service.  

6.  The Veteran does not have fibromyalgia that is attributable 
to military service.  

7.  The Veteran does not have atrial fibrillation that is 
attributable to military service.



CONCLUSIONS OF LAW

1.  The August 1991 RO decision that denied service connection 
for headaches is final.  New and material evidence to reopen a 
previously denied claim of service connection for headaches has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

2.  The August 1991 RO decision that denied service connection 
for hypertension is final.  New and material evidence to reopen a 
previously denied claim of service connection for hypertension 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

3.  The Veteran's headaches were incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).

4.  The Veteran does not have fibromyalgia that was incurred in 
or aggravated during active military service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  The Veteran does not have atrial fibrillation that was 
incurred in or aggravated during active military service.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2001, December 2001, 
November 2004, March 2006, August 2008, and January 2010; a 
rating decision in  March 2002; a statement of the case in May 
2004; and supplemental statements of the case in November 2005, 
January 2006, April 2006, and May 2006.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised in the January 2010 correspondence that his 
claims for headaches and hypertension were previously denied 
because neither disability was incurred in or aggravated by 
service.  The correspondence also included the elements necessary 
to establish service connection on a direct basis.  That document 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The January 2010 letter told 
the Veteran what constitutes new and material evidence and also 
advised him of the reason for the previous denials of his 
headaches and hypertension claims and what evidence was needed in 
order to be considered new and material.  The Veteran has been 
given ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.  Although the 
letter included the amended version of 38 C.F.R. § 3.156, the 
decision below reopens and grants the claim for entitlement to 
service connection for headaches and reopens and remands the 
claim of entitlement to service connection for hypertension.  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

II.  New and Material Evidence 

The Veteran submitted claims of entitlement to service connection 
for headaches and hypertension in April 1991.  The claims were 
denied by the RO in August 1991.  The Veteran did not initiate an 
appeal and that rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, 
service connection for headaches and hypertension may now be 
considered on the merits only if new and material evidence has 
been received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 
273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate the 
claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is new and material if it was not previously submitted 
to agency decisionmakers and it bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).  The definition of new and material 
evidence was changed in 2001, but only for claims to reopen filed 
on or after August 29, 2001.  66 Fed. Reg. 45630-32 (Aug. 29, 
2001).  Here, the Veteran's claim to reopen was filed on August 
8, 2001.

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Claims of entitlement to service connection for headaches and 
hypertension were last denied in an August 1991 rating decision.  
The evidence of record at the time of the August 1991 rating 
decision consisted of the Veteran's service treatment records, VA 
outpatient treatment reports dated in April 1991, and a VA 
examination report dated in June 1991.  The RO found that the 
Veteran's headaches and hypertension were not incurred in or 
aggravated by service.  

The Veteran submitted a claim to reopen his claims for service 
connection for headaches and hypertension in August 2001.  
Evidence received since the August 1991 rating decision consists 
of additional service treatment records, additional VA  treatment 
reports and letters dated from January 2001 to April 2006, 
private treatment reports from Beaver Medical Group dated from 
February 1999 to January 2001, VA examination reports dated in 
November 2008 and December 2008, VA  addendum opinions dated in 
May 2009 and October 2009, statements from the Veteran, his 
spouse, his parents, and other acquaintances, and copies of 
various articles.

Because the evidence received since August 1991 was not 
previously submitted to agency decision makers and it is neither 
cumulative nor redundant of the evidence of record, it bears 
directly and substantially upon the claims under consideration, 
and by itself or in connection with the evidence that was 
previously assembled, it is so significant that it must be 
considered  in order to fairly decide the merits of the claims of 
service connection for headaches and hypertension, the Board 
finds that the newly received evidence constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  The 
RO determined in 1991 that headaches and hypertension were not 
incurred in or aggravated by service.  Since the prior denial, 
the Veteran has submitted treatment records which indicate that 
the Veteran has headaches and hypertension which may be related 
to his military service.  The lack of such evidence formed the 
bases of the RO's previous denials of the Veteran's claims of 
service connection for headaches and hypertension.  

The claims of service connection for headaches and hypertension 
are reopened, as new and material evidence has been received.

III.  Service Connection 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a Veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to pertinent symptomatology experienced since 
service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 
Vet. App. 465 (1994).  Also the absence of contemporaneous 
treatment records is not dispositive.  Buchanan v. Nicholson, 451 
F.3d. 1331 (Fed. Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that "[l]ay evidence can be competent 
and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later 
diagnosis by a medical professional.  Davidson, 581 F.3d. at 1316 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  In 
Jandreau, the Federal Circuit held that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition."  492 F.3d at 
1377.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A.  Headaches

The Veteran has variously reported that he has had headaches 
since he was in boot camp and that the headaches are secondary to 
other disabilities for which he seeks entitlement to service 
connection.  

As noted, the Veteran's service treatment records reflect reports 
of headaches in service and the VA treatment reports variously 
indicate reports of headaches.  Additionally, the private medical 
records from Beaver Medical Group show a report of facial 
flushing and headaches for two to three weeks in November 2000.  

The Veteran was afforded a VA examination in December 2008.  At 
that time he reported a history of periodic headaches starting 
when he was in boot camp.  He indicated that he did not take any 
medication for his headaches while he was in service and he could 
not recall whether he sought treatment for the headaches.  The 
examiner rendered a diagnosis of headaches.  An addendum opinion 
was obtained in May 2009.  At that time the examiner noted that 
the claims file had been reviewed.  He stated that there were 
many factors which could precipitate headaches such as stress, 
food, medications, drugs, diet, activity, and various diseases.  
The examiner noted that there were a number of factors that may 
have precipitated the Veteran's headaches in the military.  The 
examiner noted that the Veteran reported using LSD once in 
service and the records did not note any treatment for headaches 
while the Veteran was in service.  The examiner concluded that it 
was still likely that the Veteran's headaches started in the 
military.  

The Veteran's statements in support of his claim allege a 
continuity of symptoms since the Veteran's military service.  He 
is competent to give evidence about what he experienced, such as 
reports of headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Those lay statements are found to be 
credible and competent.  Additionally, the only medical opinion 
of record, that of the December 2008 VA examiner, indicates that 
the Veteran's headaches likely began in the military.  The 
examiner reviewed the Veteran's claims file, noted that many 
factors could precipitate headaches, and concluded that it was 
still likely that the Veteran's headaches started in the 
military.  

Resolving all reasonable doubt in the Veteran's favor, the 
competent and credible medical and lay evidence creates a nexus 
between the Veteran's headaches and active service.  Therefore, 
service connection for headaches is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Fibromyalgia

The Veteran's service treatment records do not reflect any 
complaints, findings, or treatment related to fibromyalgia.  The 
Veteran underwent a right orchiopexy in April 1972.  The 
Veteran's September 1972 separation examination reflected a 
normal clinical evaluation of the Veteran's body systems.  

The various statements from the Veteran, his spouse, parents, and 
acquaintances indicate that the Veteran currently suffers from 
poor health and had flu-like symptoms following his discharge 
from the Navy.  The Veteran also alleged that his fibromyalgia 
was a residual of his in-service right orchiopexy.

VA outpatient treatment reports of record dated from April 1991 
to April 2006 reveal that the Veteran was noted to have 
questionable fibromyalgia in January 2002.  In April 2003, an 
examiner noted that the Veteran's clinical history was suggestive 
of fibromyalgia and a physical examination pointed positive for a 
diagnosis of the disorder.  The Veteran was diagnosed with 
fibromyalgia.  In an April 2006 letter, the Veteran's treating 
physician at VA indicated that the Veteran's fibromyalgia 
directly affected his bowel habits, causing intermittent 
abdominal pains and diarrhea suggestive of irritable bowel 
syndrome.   

At a December 2008 VA examination, the Veteran reported 
unexplained fatigue, sleep disturbance, headache, constipation, 
depression, and anxiety.  The examiner reviewed the claims file 
and following a physical examination, diagnosed the Veteran with 
active fibromyalgia.  The examiner opined that fibromyalgia was 
not caused by or a result of the in-service surgery for an 
undescended right testicle.  The examiner also performed a second 
review of the claims file in May 2009 and noted that there was no 
indication of any injuries in the military and that the Veteran 
reported the onset of his symptoms in 1996, twenty-four years 
post military.  He opined that fibromyalgia was not likely 
military-related.  

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for fibromyalgia.

The Veteran's service treatment records do not reflect any 
complaints, findings, or treatment for fibromyalgia.  The 
Veteran's post-service medical records do not reflect a 
definitive diagnosis of fibromyalgia until April 2003, more than 
thirty-one years following the Veteran's military service.  The 
only medical opinion of record, that of the December 2008 VA 
examiner, indicates that fibromyalgia was not caused by or was a 
result of the in-service surgery for an undescended right 
testicle and that fibromyalgia was not likely related to the 
Veteran's military service.  The examiner reviewed the claims 
file and provided a rationale for his opinion.  

The Board acknowledges the Veteran's contention that his 
fibromyalgia is related to his military service.  Competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest 
to factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the 
Veteran as a lay person has not been shown to be competent to 
make medical conclusions.  Therefore, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the Veteran is competent to report what comes 
to him through his senses, such as pain, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
his lay assertions cannot establish a link between his 
fibromyalgia and service.

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's claimed 
fibromyalgia was incurred in service or caused thereby.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

C.  Atrial Fibrillation

The Veteran contends that his atrial fibrillation is directly 
related to his military service and is not due to drug use.  He 
denied the use of amphetamines but noted that he admitted to 
marijuana usage.  In the alternative, he has claimed that his 
atrial fibrillation is secondary to other medical conditions.  

The Veteran's service treatment records reflect a report of right 
anterior chest pain in November 1971 and reports of intermittent 
radiating sharp chest pains on several occasions in March 1972 
and April 1972.  A May 1972 Medical Board evaluation shows a 
report of intermittent episodes of left chest pain associated 
with syncope which was diagnosed as atrial fibrillation, 
controlled.  The Veteran was recommended for limited duty and 
prescribed no strenuous physical activity.  The Veteran was noted 
to have a probable recurrence of atrial fibrillation in July 
1972.  The Veteran was admitted for an interim diagnosis of 
paroxysmal atrial fibrillation of undetermined etiology in July 
1972 and the definitive diagnosis was noted to be paroxysmal 
atrial fibrillation secondary to drug abuse/amphetamine ingestion 
in September 1972.  The examiner noted that the Veteran had 
admitted to taking amphetamines (up to two to four a day for the 
past year), LSD on eight occasions, mescaline, reds, and 
marijuana.  An electrocardiogram (ECG) was noted to be within 
normal limits.  The Veteran's September 1972 separation 
examination reflected a normal clinical evaluation of the 
Veteran's heart, lungs, and chest.  

Associated with the claims file are various lay statements from 
the Veteran, his spouse, his parents, and other acquaintances as 
well as various articles.  The statements and articles are 
generally unrelated to the issue of atrial fibrillation.  The 
Veteran's father indicated that the Veteran became ill on several 
occasions in service and was discharged from service with flu-
like symptoms.  

VA outpatient treatment reports reflect that the Veteran was seen 
for a report of frequent chest pains in March 2001 and a report 
of atypical chest pain in October 2001.  A December 2001 ECG 
revealed normal sinus rhythm, rightward axis, and was noted to be 
a borderline ECG.  No significant change was noted when compared 
to a November 2001 ECG report.  Chest x-rays obtained in January 
2002 reflect that the Veteran's heart size was grossly normal and 
the lung fields were free of infiltrates.  A January 2002 entry 
notes that the chest x-rays and ECG were normal and there was no 
evidence of endocarditis.  The Veteran was noted to have a 
questionable history of atrial fibrillation.  The Veteran 
underwent an ECG in February 2002 which revealed normal left 
ventricular function, no pericardial effusion, trace mitral 
regurgitation, trace tricuspid regurgitation, and mild thickening 
of the mitral valve leaflet consistent with myxomatous 
degeneration.  Similar findings were reported based on an ECG 
obtained in April 2003.  

At a November 2008 VA examination, the Veteran reported that he 
could not recall whether he had been diagnosed with atrial 
fibrillation since service.  He indicated that he had infrequent 
episodes of atypical chest pain and some shortness of breath.  
The examiner, a cardiologist, reviewed the claims file and noted 
the Veteran's report of palpation and atrial fibrillation in 
service in 1972.  The examiner noted that the Veteran had a long 
history of drug abuse, including the use of methamphetamines, 
opiates, and marijuana, and also had an extensive psychiatric 
history.  Physical examination was noted to be unremarkable and 
the examiner noted there was no evidence of any cardiac disease.  
The examiner noted that the Veteran underwent an ECG which 
demonstrated normal left ventricular size and function.  The 
examiner diagnosed the Veteran with documented atrial 
fibrillation likely due to amphetamine use in 1972 and multiple 
risk factors (including age, sex, hypertension, diabetes, and 
chronic heavy smoking) for coronary artery disease but no 
evidence to support a diagnosis of the same.  

A clarification opinion was obtained from the November 2008 VA 
cardiologist in October 2009.  The examiner again noted a review 
of the claims file.  The examiner concluded that atrial 
fibrillation was not a permanent or chronic condition.  The 
examiner indicated that there was no evidence in the extensive 
claims file that supported anything more than arrhythmia 
occurring twice in 1972.  The examiner provided an in-depth 
description of the Veteran's cardiac symptoms in service and 
noted that the only ECG contained in the service treatment 
records reflected a normal sinus rhythm.  The examiner also 
reviewed the Veteran's VA treatment records since service and 
reported that nine ECGs, the last of which was obtained in July 
2009, demonstrated a normal rhythm, and two echocardiograms dated 
in January 2002 and November 2008 both showed normal left 
ventricular size and function.  The examiner noted that there 
were no other abnormalities except for slight thickening of one 
mitral valve leaflet.  The examiner also stated that the Veteran 
underwent an exercise stress test at VA in July 2009 during which 
the Veteran exercised for 10.2 METs to a peak heart rate of 101 
without chest pains or ECG changes.  The examiner concluded that 
the Veteran's atrial fibrillation was an extremely temporary 
problem with no evidence of recurrence after discharge from the 
military.  The examiner stated the condition was in no way 
permanent or chronic in nature.  The examiner also reported that 
while the Veteran's admission to drug use had varied drastically 
with time, the history obtained by the in-service physicians in 
1972 was reliable.  The examiner concluded that it was very 
likely that the Veteran's two episodes of documented atrial 
fibrillation in 1972 were related to amphetamine drug use, as 
there was no evidence then or now of any significant structural 
heart disease that could have been a cause of arrhythmia.  

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for atrial fibrillation.  

As noted, the Veteran's service treatment records reflect 
complaints of chest pain which was diagnosed as atrial 
fibrillation secondary to drug use.  The post-service medical 
records do not reflect any currently diagnosed atrial 
fibrillation and the Veteran reported at his VA examination that 
he was unable to specifically recall being diagnosed with atrial 
fibrillation since service.  The only medical opinion of record, 
that of the November 2008 VA cardiologist, indicates that the 
Veteran's atrial fibrillation in service was in no way permanent 
or chronic in nature and that it was very likely that the 
Veteran's two episodes of documented atrial fibrillation in 
service were related to amphetamine drug use because there was no 
evidence then or now of any significant structural heart disease 
that could have been a cause of arrhythmia.  The examiner 
extensively reviewed the claims file and provided a detailed and 
thorough rationale for his opinion.  In addition, atrial 
fibrillation (or any other cardiovascular disease) was not 
diagnosed within one year after discharge from service, so 
presumptive service connection for atrial defibrillation is not 
warranted.   

The Board acknowledges the Veteran's contention that his atrial 
fibrillation is related to his military service.  Competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest 
to factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the 
Veteran as a lay person has not been shown to be competent to 
make medical conclusions.  Therefore, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the Veteran is competent to report what comes 
to him through his senses, such as chest pain, he does not have 
medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, his lay assertions cannot establish a link between his 
atrial fibrillation and service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's claimed atrial 
fibrillation was incurred in service or caused thereby.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

The claim of entitlement to service connection for headaches is 
reopened.  

The claim of entitlement to service connection for hypertension 
is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for atrial fibrillation is 
denied.


REMAND

A review of the claims file reveals that a remand is once again 
necessary for the issues of entitlement to service connection for 
an acquired psychiatric disorder, an undescended right testicle, 
hypertension, and hepatitis C, and whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for panic attacks.  

A remand by the Board confers on the Veteran, as a matter of law, 
a right to compliance with the remand instructions, and imposes 
upon VA a duty to ensure compliance with the terms of the remand.  
If the Board proceeds with final disposition of an appeal, and 
the remand orders have not been satisfied, the Board itself errs 
in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

With regard to the issue of entitlement to service connection for 
major depression and PTSD and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for panic attacks, the claims were previously remanded 
in order to determine whether panic attacks were a symptom of the 
Veteran's psychiatric disorders and to obtain a medical opinion 
as to whether any psychiatric disorders were related to the 
Veteran's military service, including in-service documented 
abnormalities and the Veteran's alleged personal assault 
incidents of a report of a sexual assault while the Veteran was 
showering and a report of an incident in which the Veteran was 
locked in a jet intake and the hydraulics were turned on by other 
service members.  The examiner was specifically requested to 
refrain from relying upon unverified stressors in determining 
whether the Veteran's in-service experiences were of sufficient 
severity to support a diagnosis of PTSD.  Following a mental 
status examination at VA in November 2008, the examiner diagnosed 
the Veteran with major depressive disorder per the Veteran's 
medical record and panic disorder with agoraphobia per the 
Veteran's medical record.  The examiner concluded that the 
Veteran's major depression and panic disorder had been 
consistently diagnosed and were more likely related to 
psychosocial stressors including job loss, financial difficulty, 
and a breakup with a significant other that occurred in 2001.  
The examiner opined that it was less likely than not that the 
Veteran's psychiatric problems were related to verifiable 
stressors in the military based on the fact that there was no 
evidence in the military records of any psychiatric complaints or 
traumatic events that occurred.  The examiner did not specify 
whether panic attacks were a part of the Veteran's psychiatric 
symptomatology and he did not make any reference to PTSD, instead 
relying on prior diagnoses of record when rendering the diagnoses 
of major depression and panic disorder.  Finally, while the 
examiner opined that the current psychiatric disorders were more 
likely related to psychosocial stressors which occurred in 2001, 
he did not specifically find that the disorders were less likely 
than not related to the Veteran's military service; instead the 
examiner opined that major depression and panic disorder were 
less likely than not related to verifiable stressors in the 
military based on the fact that there was no evidence in the 
military records of any psychiatric complaints or traumatic 
events that occurred.  Consequently, another examination and 
medical opinion with supporting rationale should be obtained. 

With regard to the issue of entitlement to service connection for 
an undescended right testicle, the Veteran's claim was previously 
remanded in order to obtain a medical opinion as to whether there 
were any chronic residuals of a right orchiopexy in service.  The 
Veteran was afforded a VA examination in December 2008.  The 
examination report indicates that the Veteran had an undescended 
right teste which was suspected to have existed since birth.  The 
examiner noted that the Veteran underwent a right orchiopexy in 
service.  The Veteran reported urinary symptoms including 
hesitancy/difficulty starting to urinate, a weak or intermittent 
stream, dysuria, dribbling, straining to urinate, hematuria, and 
urinary incontinence.  The report also notes that the Veteran 
suffered from erectile dysfunction most likely related to 
endocrine disease and an absence of ejaculation related to other 
causes.  The examiner did not provide any medical opinion as to 
whether any of the Veteran's urinary symptoms or the absence of 
ejaculation were related to the Veteran's military service, 
including his right orchiopexy.  Consequently, another opinion 
with supporting rationale should be obtained. 

With regard to the issue of hypertension, the Board notes that 
the Veteran was afforded a VA examination in December 2008.  The 
examiner failed to render a diagnosis of hypertension or offer an 
opinion as to the etiology of the disorder at the time of the 
December 2008 VA examination.  However, the examiner reviewed the 
claims file and submitted a written addendum opinion in May 2009.  
At that time the examiner indicated that the Veteran had elevated 
blood pressure in service on March 6, 1972, at which time his 
blood pressure was recorded as 158/88.  The examiner concluded 
that based on the documentation of elevated blood pressure in the 
military, "it" was military-related.  He did not specifically 
diagnose the Veteran with hypertension nor did he provide a 
rationale for the opinion, which is of import, as the Veteran's 
elevated blood pressure in service did not meet the criteria for 
a diagnosis of hypertension or isolated systolic hypertension per 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) which provides 
that hypertension is defined as a diastolic pressure 
predominantly 90mm. or greater and isolated hypertension is 
defined as systolic blood pressure predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Additionally, a review of the service treatment records reflects 
that the Veteran's blood pressure was recorded as 158/58 on March 
6, 1972.  Consequently, another opinion with supporting rationale 
should be obtained. 

With regard to the issue of entitlement to hepatitis C, the 
Veteran's claim was previously remanded in order to obtain a 
medical opinion as to whether the Veteran's hepatitis C was 
related to his military service.  Associated with the claims file 
is a December 2008 VA examination.  The examiner reported that 
the claims file was reviewed.  The examination report included 
the results of several laboratory tests which confirmed the 
hepatitis C diagnosis.  The Veteran was noted to have a history 
of blood exposure and vaccinations with air guns during service 
and intranasal cocaine use following service.  The examiner 
opined that the Veteran's hepatitis C virus was at least as 
likely as not (less than 50/50 probability) caused by or as a 
result of use of contaminated needles in the military.  He 
reasoned that both contaminated needles and intranasal cocaine 
use could be a source of hepatitis C virus transmission.  The VA 
examiner contradicts himself in the medical opinion.  Although 
the VA examiner concluded that the Veteran's hepatitis C was at 
least as likely as not caused by or as a result of service, he 
also reasoned that both in-service  risk factors (contaminated 
needles) and post-service risk factors (intranasal cocaine use) 
could have been sources of the hepatitis C virus transmission.  
Thus, it is unclear to the Board whether the Veteran's hepatitis 
C is due to the contaminated vaccination needles in service or to 
the intranasal cocaine use after service.  Consequently, a 
clarification opinion is necessary in order to properly 
adjudicate this claim.  

Associated with the claims file are VA treatment records dated 
through April 2006.  Any records dated after April 2006 should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated 
after April 2006 from the VA medical center 
in Loma Linda, California, and associate 
the records with the claims file.

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination for an acquired 
psychiatric disorder, including major 
depression, PTSD, and panic attacks.  
Forward the claims file to the examiner for 
review and request that the examiner 
confirm in the report that such review was 
conducted.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a)  identify all evidence of 
psychiatric symptomatology, including, 
if appropriate, panic attacks;

b)  diagnose all evident psychiatric 
disabilities, including, if 
appropriate, major depression and 
PTSD;   

c)  offer an opinion regarding the 
etiology of each disorder;

d)  in so doing, specifically indicate 
whether such disability is at least as 
likely as not related to the Veteran's 
military service, including documented 
in-service mental health abnormalities 
and the Veteran's alleged personal 
assault incidents, as described above;

e)  refrain from relying upon an 
unverified stressor in determining 
whether the Veteran's in-service 
experiences were of sufficient 
severity to support a diagnosis of 
PTSD;

f)  provide a detailed rationale for 
the opinions provided.

3.  Arrange for the examiner who conducted 
the December 2008 genitourinary examination 
to review the claims file and render an 
opinion as to whether any of the reported 
symptomatology, including urinary symptoms, 
erectile dysfunction, and an absence of 
ejaculation are at least as likely as not 
(50 percent probability or greater) related 
to the Veteran's right orchiopexy in 
service.  A complete rationale should be 
included with the opinion.  If another 
examination is deemed necessary, the 
Veteran should be scheduled for such 
examination.  

4.  Arrange for the examiner who conducted 
the December 2008 VA hypertension 
examination and provided the May 2009 VA 
addendum opinion to review the claims file 
and render an opinion as to whether the 
Veteran has a current diagnosis of 
hypertension and whether any such disorder 
is at least as likely as not (50 percent 
probability or greater) related to the 
Veteran's military service.  A complete 
rationale should be included with the 
opinion.  The examiner should be advised 
that 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) provides that hypertension 
is defined as a diastolic pressure 
predominantly 90mm. or greater and isolated 
hypertension is defined as systolic blood 
pressure  predominantly 160mm. or greater 
with a diastolic blood pressure of less 
than 90mm.  If another examination is 
deemed necessary, the Veteran should be 
scheduled for such examination.  

5.  Arrange for the examiner who conducted 
the  December 2008 hepatitis C examination 
to review the claims file and render an 
opinion as to whether the Veteran's 
hepatitis C is at least as likely as not 
(50 percent probability or greater) related 
to the Veteran's military service.  A 
complete rationale should be included with 
the opinion.  If another examination is 
deemed necessary, the Veteran should be 
scheduled for such examination.  

6.  After undertaking any other development 
deemed appropriate, readjudicate the issues 
on appeal.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


